Title: From Thomas Jefferson to Thomas Newton, 2 March 1802
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington Mar. 2. 1802.
          
          Your favor of the 18th. Ult. came to hand a few days ago. the reciept of the cyder had been acknoleged by mr Barnes to mr Taylor when he remitted him the cost of it (60.50) we have as yet tried only one cask of it, which is very fine indeed. not but that it has a little taste not belonging to it, & which I imagine is from the cask; but it is so slight as not to be percieved scarcely, nor to hinder it’s being much admired. the other casks will probably be above all exception. I am sincerely thankful for the kind services you render me, and still offer. I will certainly avail myself of your goodness whenever occasion arises; and indeed I have proved this by the free use I have already made of it. I shall every year, at the proper season have occasion for an equal supply of Hughes’s crab cyder; and should any more of the Brazil wine come to your market, I shall probably be again glad to purchase.
          The H. of Repr. determined yesterday they would not rise till the question, so long debated, on striking out the 1st. section of the bill repealing the late judiciary law, should be taken. they accordingly sat till about 11 aclock in the night, when it was determined 60. against 31. that the clause should not be struck out, & the committee rose & reported the bill to the house, so that I suppose it will this day be put to the question whether it shall be read a third time. whither those opposed to it will endeavor to spin out time still by proposing amendments, is not known; but it is probable that after so full a discussion they will suffer neither of the remaining questions to pass over the day on which they are proposed. they will now I presume proceed to the other important business.
          Accept assurances of my constant & sincere esteem & respect.
          
            Th: Jefferson
          
        